August 29, 2008


Mr. Joseph R. Knight
Baker & Botts, L.L.P.
98 San Jacinto Blvd., Suite 1500
Austin, TX 78701-4039


Mr. Michael W. Huddleston
Shannon Gracey Ratliff & Miller, L.L.P.
500 N. Akard Street, Suite 2500
Dallas, TX 75201


Mr. Ian B. Cosby
Susman Godrey LLP
1201 Third Avenue,  Suite 3800
Seattle, WA 98101
Mr. Kevin F. Risley
Thompson, Coe, Cousins & Irons, L.L.P.
One Riverway, Suite 1600
Houston, TX 77056


Mr. Eric J. Mayer
Susman Godfrey, L.L.P.
1000 Louisiana Street, Suite 5100
Houston, TX 77002-5096

RE:   Case Number:  06-1030
      Court of Appeals Number:  05-04-01729-CV
      Trial Court Number:  01-06036-L

Style:      ZURICH AMERICAN INSURANCE COMPANY, FEDERAL INSURANCE COMPANY,
      AND NATIONAL UNION FIRE INSURANCE COMPANY
      v.
      NOKIA, INCORPORATED

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz       |
|   |Mr.  Kirk  C.       |
|   |Chamberlin          |
|   |Mr.  Nicholas  R.   |
|   |Andrea              |
|   |Mr. Jim Hamlin      |
|   |Mr. D. Todd Smith   |
|   |Mr. Lan Vu          |
|   |Ms. Mary Olga Lovett|